Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5 and 7-20 are pending in this application. Claims 1-3, 5, 9 and 13 are currently amended. Claims 4 and 6 are canceled. Claims 7, 8, 10-12, 14-15 are original. Claims 16-20 are new.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 line 1, “the body” should be –the polymer surge arrester body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US20210257136A1) and further in view of He (Jinliang He, Rong Zeng, Shuiming Chen and Youping Tu, "Thermal characteristics of high voltage whole-solid-insulated polymeric ZnO surge arrester," in IEEE Transactions on Power Delivery, vol. 18, no. 4, pp. 1221-1227, Oct. 2003, doi: 10.1109/TPWRD.2003.817492).
Regarding claim 1, Hughes teaches a surge arrester (i.e. surge arrester 100) (fig.1) comprising: a polymer body (i.e. housing 102) (fig.1) ([0014], housing 102 includes an elastomeric conductive shell 108 and an elastomeric primary insulation 110) comprising: a first leg (i.e. second housing portion 106) (fig.1) having a first channel ([0017], second housing portion 106 … includes a metal oxide varistor (MOV) stack 128 and a ground connection assembly 130) (implicit that 106 has a first channel) defined therein (implicit); and a second leg (i.e. first housing portion 104) (fig.1) perpendicular to the first leg ([0017], first housing portion 104 and the second housing portion 106, in combination, form a general "T" shape) and having a second channel ([0015], first housing portion 104 includes a plug interface 116 … includes a bushing interface 118) (implicit that 104 has a second channel) defined therein (implicit), the second channel configured to receive a bushing ([0015], first housing portion 104 includes a bushing interface 118 configured to receive a bushing via the second opening 114); a varistor assembly in the first channel (e.g. assembly comprising metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128), the varistor assembly comprising: a plurality of varistor elements (e.g. numerous MOV in metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128) electrically connected in series ([0019], MOV stack 128 is composed of several MOV disks joined into a single assembly) and forming a stack of the plurality of varistor elements (i.e. metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128), wherein the stack has a first end surface (e.g. surface of 128 closest to 120) ([0015], first housing portion 104 also includes an elastomeric conductive insert 120), a second end surface (e.g. surface of 128 closest to 134) ([0018], ground connection assembly 130 includes a fastener 134 that couples the MOV stack 128 to the system ground 132), and an outer side surface (e.g. surface of 128 parallel to 106) extending between the first end surface and the second end surface (implicit); a first end fitting (e.g. fitting comprising elastomeric conductive insert 120) ([0015], first housing portion 104 also includes an elastomeric conductive insert 120) at the first end surface of the stack (implicit); a second end fitting (e.g. fitting comprising  ground connection assembly 130) ([0018], ground connection assembly 130 includes a fastener 134 that couples the MOV stack 128 to the system ground 132) at the second end surface of the stack (implicit).
Hughes does not teach a plurality of rods disposed around the outer side surface of the stack, each rod comprising a first end that is connected to the first end fitting and a second end that is connected to the second end fitting; and a polymer fill layer between the outer side surface of the stack and the first leg of the body, wherein the polymer fill layer completely surrounds the outer side surface of the stack and extends between the first end fitting and the second end fitting.
He teaches in a similar field of endeavor of surge arresters, a plurality of rods (i.e. FRP cylinder) (fig.1) disposed around the outer side surface of the stack (e.g. rods are on the outside of ZnO varistor stack) (fig.1), each rod comprising a first end (e.g. rod end at the top) (fig.1) that is connected to the first end fitting (e.g. first end of rod is connected to fitting in the top) (fig.1) and a second end (e.g. rod end at the bottom) (fig.1) that is connected to the second end fitting (e.g. second end of rod is connected to fitting in the bottom) (fig.1); and a polymer fill layer (e.g. filled silicone rubber) (fig.1) between the outer side surface of the stack and the first leg of the body (implicit, as seen in fig.1), wherein the polymer fill layer completely surrounds the outer side surface of the stack (implicit, as seen in fig.1) and extends between the first end fitting and the second end fitting (implicit, as seen in fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of rods and polymer fill layer in Hughes, as taught by He, as it provides the advantage of preventing moisture ingress, along with additional mechanical stability.
Regarding claim 2, Hughes and He teach the surge arrester of claim 1 wherein the polymer fill layer fills an air void that would otherwise be defined between the side surface of the stack and the first leg of the body due to the plurality of rods (He, page 1221, The gap between the ZnO varistors column and the FRP cylinder is filled with medium-temperature silicon rubber, there is not any air gap).
Regarding claim 3, Hughes and He teach the surge arrester of claim 1 wherein the polymer fill layer completely surrounds each one of the plurality of rods (He, implicit, as seen in fig.1) (He, page 1221, The gap between the ZnO varistors column and the FRP cylinder is filled with medium-temperature silicon rubber, there is not any air gap).
Regarding claim 5, Hughes and He teach the surge arrester of claim 1 wherein each of the plurality of rods is spaced apart from the outer side surface of the stack (He, implicit, as seen in fig.1).
Regarding claim 7, Hughes and He teach the surge arrester of claim 1 wherein the plurality of varistor elements comprise a plurality of metal-oxide varistor elements (Hughes, i.e. metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128).
Regarding claim 8, Hughes and He teach the surge arrester of claim 1 wherein the body is formed of an elastomer (Hughes, [0014], housing 102 includes an elastomeric conductive shell 108 and an elastomeric primary insulation 110).
Regarding claim 9, Hughes and He teach the surge arrester of claim 1 wherein the polymer fill layer is formed of an elastomer (He, e.g. filled silicone rubber) (fig.1).
Regarding claim 10, Hughes and He teach the surge arrester of claim 1 wherein the body is T-shaped (Hughes, [0017], first housing portion 104 and the second housing portion 106, in combination, form a general "T" shape).
Regarding claim 12, Hughes and He teach the surge arrester of claim 1 wherein the second channel is configured to receive a standard 600 Amp bushing (Hughes, [0015], The bushing may be, for example, a 600 A standard shaped bushing).
Regarding claim 13, Hughes teaches a method ([0013], devices and method described herein) of assembling a surge arrester (i.e. surge arrester 100) (fig.1), the method comprising: receiving a stack (i.e. metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128) of a plurality of varistor elements (e.g. numerous MOV as seen in metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128) such that a first end surface of the stack (e.g. surface of 128 closest to 120) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128) is at a first end fitting (e.g. fitting comprising elastomeric conductive insert 120) ([0015], first housing portion 104 also includes an elastomeric conductive insert 120); a varistor assembly (e.g. assembly comprising metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128); and receiving the varistor assembly in a polymer surge arrester body (i.e. housing 102) (fig.1) ([0014], housing 102 includes an elastomeric conductive shell 108 and an elastomeric primary insulation 110) (implicit).
Hughes does not teach forming at least a portion of a cage by connecting a first end of each of a plurality of rods to a first end fitting; connecting a second end of each of the plurality of rods to a second end fitting; forming a fill layer around the stack of the plurality of varistor elements and around the plurality of rods to thereby form a varistor assembly, wherein the fill layer completely surrounds an outer side surface of the stack extending between the first end surface of the stack and an opposite second end surface of the stack and extends between the first end fitting and the second end fitting.
He teaches in a similar field of endeavor of surge arresters, forming at least a portion of a cage (e.g. FRP cylinder enclosing ZnO varistor) (fig.1) by connecting a first end (e.g. rod end at the top) (fig.1) of each of a plurality of rods (i.e. FRP cylinder) (fig.1) to a first end fitting (e.g. first end of rod is connected to fitting in the top) (fig.1); connecting a second end (e.g. rod end at the bottom) (fig.1) of each of the plurality of rods to a second end fitting (e.g. second end of rod is connected to fitting in the bottom) (fig.1); forming a fill layer (e.g. filled silicone rubber) (fig.1) around the stack of the plurality of varistor elements (implicit, as seen in fig.1) and around the plurality of rods to thereby form a varistor assembly (implicit, as seen in fig.1), wherein the fill layer completely surrounds an outer side surface of the stack extending between the first end surface of the stack (implicit, as seen in fig.1) and an opposite second end surface of the stack and extends between the first end fitting and the second end fitting (implicit, as seen in fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of rods and polymer fill layer in Hughes, as taught by He, as it provides the advantage of preventing moisture ingress, along with additional mechanical stability.
Regarding claim 14, Hughes and He teach the method of claim 13 wherein receiving the varistor assembly in the polymer surge arrester body comprises molding the body around the varistor assembly (Hughes, [0015], plug and housing are molded as one unit).
Regarding claim 15, Hughes and He teach the method of claim 13 wherein the fill layer fills an air void that would otherwise be defined between the stack and the body due to the plurality of rods (He, implicit, as seen in fig.1) (He, page 1221, The gap between the ZnO varistors column and the FRP cylinder is filled with medium-temperature silicon rubber, there is not any air gap), and wherein the fill layer completely surrounds each of the plurality of rods (He, implicit, as seen in fig.1).
Regarding claim 16, Hughes and He teach the method of claim 13 wherein each of the plurality of rods is spaced apart from the outer side surface of the stack (He, implicit, as seen in fig.1).
Regarding claim 17, Hughes and He teach the method of claim 13 wherein the body is formed of an elastomer (Hughes, [0014], housing 102 includes an elastomeric conductive shell 108 and an elastomeric primary insulation 110).
Regarding claim 18, Hughes and He teach the method of claim 13 wherein the fill layer is formed of an elastomer (He, e.g. filled silicone rubber) (fig.1).
Regarding claim 19, Hughes and He teach the method of claim 13 wherein the polymer surge arrester body comprises a first leg (Hughes, i.e. second housing portion 106) (fig.1) having a first channel (Hughes, [0017], second housing portion 106 … includes a metal oxide varistor (MOV) stack 128 and a ground connection assembly 130) (implicit that 106 has a first channel) defined therein (implicit) and a second leg (Hughes, i.e. first housing portion 104) (fig.1) having a second channel (Hughes, [0015], first housing portion 104 includes a plug interface 116 … includes a bushing interface 118) (implicit that 104 has a second channel) defined therein (implicit), and wherein the first channel defines a first longitudinal axis (Hughes, e.g. axis along 106) (fig.1) and the second channel defines a second longitudinal axis (Hughes, e.g. axis along 104) (fig.1) that is perpendicular to the first longitudinal axis (Hughes, [0017], first housing portion 104 and the second housing portion 106, in combination, form a general "T" shape).
Regarding claim 20, Hughes and He teach the surge arrester of claim 1 wherein the first channel defines a first longitudinal axis (Hughes, e.g. axis along 106) (fig.1) and the second channel defines a second longitudinal axis (Hughes, e.g. axis along 104) (fig.1) that is perpendicular to the first longitudinal axis (Hughes, [0017], first housing portion 104 and the second housing portion 106, in combination, form a general "T" shape).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US20210257136A1) and He (Jinliang He, Rong Zeng, Shuiming Chen and Youping Tu, "Thermal characteristics of high voltage whole-solid-insulated polymeric ZnO surge arrester," in IEEE Transactions on Power Delivery, vol. 18, no. 4, pp. 1221-1227, Oct. 2003, doi: 10.1109/TPWRD.2003.817492), and further in view of Luzzi (US20140268471A1).
Regarding claim 11, Hughes and He teach the surge arrester of claim 1.
Hughes and He do not teach wherein the body is elbow shaped.
Luzzi teaches wherein the body is elbow shaped ([0026], which includes an elbow body 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the elbow shaped body in Hughes and He, as taught by Luzzi, as it provides the advantage of coupling with additional cable accessories, without having to loosen the initial connection with the coupled apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/17/2022




	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839